DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In claim 1 line 5, the use of “electrical contact portions” make the claim unclear as to whether the term refer to different or the same parts (per line 3).  The use of “second electrical contact portions” is suggested.  
In claim 2, “the current flowing” (both occurrences) lacks antecedent basis.  
In claim 4, “the parts,” “the thickness direction,” and “the rest” lacks antecedent basis.  
In claim 6, “the resistance” lacks antecedent basis.  
In claim 7, “the process” lacks antecedent basis.  
In claim 8, “the current flowing” (both occurrences) lacks antecedent basis.  
In claim 9, “the assistance” lacks antecedent basis.  
In claim 11, “the assistance” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell (US 7,833,034).  
Regarding claim 1, Connell discloses a contact system in a low-voltage switch comprising a bifurcated contact (50, 51) and a movable contact (54, movable with contact system), wherein: the bifurcated contact has an upper bifurcated end (56, 58) and a lower bifurcated end (57, 59), wherein electrical contact portions (56, 57) are respectively arranged on insides of the upper bifurcated end and the lower bifurcated end, electrical contact portions (55) are respectively arranged on upper and lower surfaces of an execution end of the movable contact corresponding to the electrical contact portions of the bifurcated contact, when the contact system is switched on and powered up, electrodynamic repulsion forces produced at the electrical contact portions of the bifurcated contact are offset (by symmetric arrangement, intended use), so that the contact system can stably maintain an ON state.  
Regarding claim 3, Connell discloses the bifurcated contact and the electrical contact portions of the bifurcate contact form an integral structure with homogeneous material (on at least one of the contact or the contact portion).  .  
Regarding claim 4, Connell discloses the parts of the bifurcated contact except for the electrical contact portions are of a combinatory structure with multiple connection pieces (52, 50, 51) in the thickness direction (left to right in Fig. 5) or a monolithic structure, wherein the material of 32at least one of the multiple connection pieces (50/51) 
Regarding claim 5, Connell discloses the electrical contact portions of the bifurcated contact or the removal contact being of low contact resistance (relative term) and are formed of electric arc-resistant (relative term) material.  
Regarding claim 7, Connell discloses all or part of the surfaces of the electrical contact portions of the upper bifurcated end and the lower bifurcated end that face each other are arc surfaces, the arc surfaces are used for electrical contact and making space in the process of connecting or disconnecting the bifurcated contact with the movable contact (Figs. 5 and 6).  
Regarding claim 8, Connell discloses the bifurcated contact being Y-shaped or V-shaped, when the contact system is switched on and powered up, the current flowing through the upper bifurcated end is equal to the current flowing through the lower bifurcated end (by its symmetric arrangement).  
Regarding claim 9, Connell discloses the bifurcated contact arranged with a restoration structure for restoring the bifurcated contact with the assistance of a restoring spring (50, 51) or clips after the bifurcated contact is disconnected with the removable contact.  
Regarding claim 11, Connell discloses the bifurcated contact arranged with a restoration structure for restoring the bifurcated contact with the assistance of a restoring spring or clips after the bifurcated contact is disconnected with the removable contact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Huang et al. (US 9,269,515).  
Regarding claim 10, Huang teaches the use of a[n] arc-extinguishing chamber.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an arc-extinguishing chamber, as taught by Huang, in combination with an operating mechanism and the contact system of Connell, in order to provide an efficient and arc resistant arrangement.  

Allowable Subject Matter
Claims 2 and 6 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833